Exhibit 10.1
AGREEMENT AND PLAN OF MERGER
     AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of July 28, 2011,
by and among CENTURY PROPERTIES FUND XIX, LP, a Delaware limited partnership
(“CPF XIX”), CPF XIX MERGER SUB LLC, a Delaware limited liability company (the
“Aimco Subsidiary”), and AIMCO PROPERTIES, L.P., a Delaware limited partnership
(“Aimco OP”).
     WHEREAS, Fox Partners II, the general partner of CPF XIX (“CPF XIX GP”),
has determined that the Merger (as defined below) of the Aimco Subsidiary with
and into CPF XIX, with CPF XIX as the surviving entity, is advisable and in the
best interests of CPF XIX and its partners;
     WHEREAS, Aimco OP, the sole member of the Aimco Subsidiary, has determined
that the Merger of the Aimco Subsidiary with and into CPF XIX, with CPF XIX as
the surviving entity, is advisable and in the best interests of the Aimco
Subsidiary and its member;
     WHEREAS, the Board of Directors of AIMCO-GP, Inc., the general partner of
Aimco OP (“AIMCO-GP”), has determined that the Merger of the Aimco Subsidiary
with and into CPF XIX, with CPF XIX as the surviving entity, is advisable and in
the best interests of Aimco OP and its partners; and
     WHEREAS, the parties desire to enter this Agreement to evidence the terms,
provisions, representations, warranties, covenants and conditions upon which the
Merger will be consummated.
     NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, and for other good and valuable consideration, the adequacy,
sufficiency, and receipt of which are hereby acknowledged, CPF XIX, the Aimco
Subsidiary and Aimco OP hereby agree as follows:
          SECTION 1. The Merger. Subject to the terms and conditions set forth
herein, the Aimco Subsidiary shall be merged with and into CPF XIX (the
“Merger”), and CPF XIX shall be the surviving entity of the Merger (the
“Surviving Entity”). The Merger will have the effects specified in this
Agreement, section 17-211 of the Delaware Revised Uniform Limited Partnership
Act, as amended (the “DRULPA”), and section 18-209 of the Delaware Limited
Liability Company Act, as amended (the “DLLCA”).
          SECTION 2. General Partner. CPF XIX GP will be the sole general
partner of the Surviving Entity.
          SECTION 3. Certificate. As soon as practicable after the approval of
this Agreement by a majority in interest of limited partnership interests of CPF
XIX, CPF XIX shall cause to be filed a certificate of merger with respect to the
Merger (the “Certificate of Merger”) with the Office of the Secretary of State
of the State of Delaware pursuant to 17-211 of the DRULPA and section 18-209 of
the DLLCA. The Merger shall become effective at such time as the Certificate of
Merger has been accepted for record by the Secretary of State of the State of
Delaware (the “Effective Time”).
          SECTION 4. Limited Partnership Agreement. The agreement of limited
partnership of CPF XIX as in effect immediately prior to the consummation of the
Merger (the “Partnership Agreement”), shall be the agreement of limited
partnership of the Surviving Entity until thereafter amended in accordance with
the provisions thereof and applicable law. The general partner and each limited
partner of the Surviving Entity shall have the rights under, be bound by and be
subject to the terms and conditions of, the Partnership Agreement, as a general
partner or limited partner, as applicable.
          SECTION 5. Treatment of Interests in CPF XIX.
          (a) Limited Partners’ Interests.
               (i) In connection with the Merger and in accordance with the
procedures set forth in Section 5(a)(iii) of this Agreement, each limited
partnership unit of CPF XIX outstanding immediately prior to the

 



--------------------------------------------------------------------------------



 



Effective Time and held by limited partners of CPF XIX, except limited
partnership units held by limited partners who have perfected their appraisal
rights pursuant to Exhibit A hereto, shall be converted into the right to
receive, at the election of the limited partner, either (x) $352.02 in cash (the
“Cash Consideration”) or (y) a number of partnership common units of Aimco OP
calculated by dividing $352.02 by the average closing price of Apartment
Investment and Management Company common stock, as reported on the NYSE, over
the ten consecutive trading days ending on the second trading day immediately
prior to the Effective Time (the “OP Unit Consideration,” and, together with the
Cash Consideration, the “Merger Consideration”).
               (ii) Notwithstanding Section 5(a)(i) of this Agreement, if Aimco
OP determines that the law of the state or other jurisdiction in which a limited
partner resides would prohibit the issuance of partnership common units of Aimco
OP in that state or jurisdiction (or that the registration in that state or
other jurisdiction would be prohibitively costly), then such limited partner
will only be entitled to receive the Cash Consideration for each limited
partnership unit.
               (iii) Aimco OP shall prepare a form of election (the “Election
Form”) describing the Merger and pursuant to which each limited partner of CPF
XIX will have the right to elect to receive either the Cash Consideration or the
OP Unit Consideration (subject to Section 5(a)(ii)). Aimco OP shall mail or
cause to be mailed an Election Form to each limited partner, together with any
other materials that Aimco OP determines to be necessary or prudent, no later
than ten (10) days after the Effective Time. An election to receive the Cash
Consideration or the OP Unit Consideration shall be effective only if a properly
executed Election Form is received by Aimco OP or its designees prior to 5:00
p.m., Eastern Time on the day that is thirty (30) days after the mailing of such
Election Form by Aimco OP. If a limited partner fails to return a duly completed
Election Form within the time period specified in the Election Form, such holder
shall be deemed to have elected to receive the Cash Consideration. In addition,
each limited partner that resides in a state or other jurisdiction that Aimco OP
determines would prohibit the issuance of partnership common units of Aimco OP
(or in which registration or qualification would be prohibitively costly) will
be deemed to have elected the Cash Consideration. CPF XIX, the Aimco Subsidiary
and Aimco OP agree that limited partners shall have the right to revoke any
election made in connection with the Merger at any time prior to the expiration
of the time period stated in the Election Form. Aimco OP and CPF XIX GP, by
mutual agreement, shall have the right to make rules, not inconsistent with the
terms of this Agreement, governing the validity of Election Forms and the
issuance and delivery of the Merger Consideration, as applicable.
          (b) General Partner’s Interests. Each general partnership unit of CPF
XIX outstanding immediately prior to consummation of the Merger shall remain
outstanding and unchanged, with all of the rights set forth in the Partnership
Agreement.
          SECTION 6. Treatment of Interests in Aimco Subsidiary. The entire
membership interest in the Aimco Subsidiary immediately prior to the Effective
Time shall be converted into 1,000 limited partnership units of the Surviving
Entity.
          SECTION 7. Appraisal Rights. In connection with the Merger, the
holders of limited partnership units of CPF XIX immediately prior to the Merger
shall have the appraisal rights set forth in Exhibit A hereto.
          SECTION 8. Covenants. Aimco OP agrees to pay for, or reimburse CPF XIX
for, all expenses incurred by CPF XIX in connection with the Merger. Aimco OP
agrees to pay cash or issue and deliver common units of Aimco OP to the former
holders of CPF XIX limited partnership units, in accordance with section 5(a) of
this Agreement.
          SECTION 9. Conditions to the Merger.
     (a) The Merger shall not occur unless and until the Merger has been
approved or consented to by a majority in interest of limited partners of CPF
XIX.

2



--------------------------------------------------------------------------------



 



          (b) Notwithstanding any provisions of this Agreement to the contrary,
none of the parties hereto shall be required to consummate the transactions
contemplated hereby if any third-party consent, authorization or approval that
any of the parties hereto deem necessary or desirable in connection with this
Agreement, or the consummation of the transactions contemplated hereby, has not
been obtained or received.
          SECTION 10. Tax Treatment. The parties hereto intend and agree that,
for Federal income tax purposes, (i) any payment of cash for limited partnership
units of CPF XIX shall be treated as a sale of such limited partnership units by
such holder and a purchase of such limited partnership units by Aimco OP for the
cash so paid under the terms of this Agreement in accordance with the guidelines
set forth in Treas. Reg. Sections 1.708-1(c)(3) and 1.708-1(c)(4), and (ii) each
such holder of limited partnership units who accepts cash explicitly agrees and
consents to such treatment. Furthermore, the parties hereto intend and agree
that, for Federal income tax purposes, (i) any exchange of limited partnership
units of CPF XIX for partnership common units of Aimco OP under the terms of
this Agreement shall be treated in accordance with Sections 721 and 731 of the
Internal Revenue Code of 1986, as amended, and (ii) each such holder of limited
partnership units of CPF XIX who accepts partnership common units of Aimco OP
explicitly agrees and consents to such treatment. Any cash and/or partnership
common units of Aimco OP to which a holder of limited partnership units of CPF
XIX is entitled pursuant to this Agreement shall be paid only after the receipt
of a consent from such holder that, for Federal income tax purposes, the receipt
of cash and/or partnership common units of Aimco OP shall be treated as
described in this Section 10.
          SECTION 11. Further Assurances. From time to time, as and when
required by the Surviving Entity or by its successors and assigns, there shall
be executed and delivered on behalf of the Aimco Subsidiary such deeds and other
instruments, and there shall be taken or caused to be taken by the Aimco
Subsidiary all such further actions, as shall be appropriate or necessary in
order to vest, perfect or confirm, of record or otherwise, in the Surviving
Entity the title to and possession of all property, interests, assets, rights,
privileges, immunities, powers, franchises and authority of the Aimco
Subsidiary, and otherwise to carry out the purposes of this Agreement, and the
officers and directors of CPF XIX GP are fully authorized in the name and on
behalf of Aimco Subsidiary or otherwise to take any and all such action and to
execute and deliver any and all such deeds and other instruments.
          SECTION 12. Amendment. Subject to applicable law, this Agreement may
be amended, modified or supplemented by written agreement of the parties hereto
at any time prior to the consummation of the Merger with respect to any of the
terms contained herein.
          SECTION 13. Abandonment. At any time prior to consummation of the
Merger, this Agreement may be terminated and the Merger may be abandoned without
liability to any party hereto by any of the Aimco Subsidiary, Aimco OP or CPF
XIX, in each case, acting in its sole discretion and for any reason or for no
reason, notwithstanding approval of this Agreement by any of the members of the
Aimco Subsidiary, the partners of CPF XIX or the general partner of Aimco OP.
          SECTION 14. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to the conflict of law provisions thereof.
          SECTION 15. No Third-Party Beneficiaries. No provision of this
Agreement is intended to confer upon any person, entity, or organization other
than the parties hereto any rights or remedies hereunder, other than the
appraisal rights given to holders of limited partnership units of CPF XIX
pursuant to Section 7 of this Agreement.
[Signatures appear on following page.]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, CPF XIX, the Aimco Subsidiary and Aimco OP have
caused this Agreement to be signed by their respective duly authorized officers
as of the date first above written.

            CENTURY PROPERTIES FUND XIX, LP
      By:   Fox Partners II,         its General Partner              By:   Fox
Capital Management Corporation,         its Managing General Partner           
  By:   /s/ Trent A. Johnson         Name:   Trent A. Johnson        Title:  
Vice President and Assistant General Counsel   

            AIMCO CPF XIX MERGER SUB LLC
      By:   Aimco Properties, L.P.,         its sole Member              By:  
AIMCO-GP, Inc.         its General Partner              By:   /s/ Trent A.
Johnson         Name:   Trent A. Johnson        Title:   Vice President and
Assistant General Counsel   

            AIMCO PROPERTIES, L.P.
      By:   AIMCO-GP, Inc.,         its General Partner              By:   /s/
Trent A. Johnson         Name:   Trent A. Johnson        Title:   Vice President
and Assistant General Counsel   

4



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Appraisal Rights of Limited Partners
     Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Agreement and Plan of Merger, dated as of
July 28, 2011 (the “Merger Agreement”), by and among Century Properties Fund
XIX, a Delaware limited partnership (“CPF XIX”), AIMCO CPF XIX Merger Sub LLC, a
Delaware limited liability company (the “Aimco Subsidiary”), and AIMCO
Properties, L.P., a Delaware limited partnership (“Aimco OP”). In connection
with the Merger, limited partners of CPF XIX shall have the following appraisal
rights:
     (a) Any limited partner who holds limited partnership units on the
effective date of the Merger who has not consented to the merger (the
“Nonconsenting Limited Partners”) and who has otherwise complied with paragraph
(b) hereof shall be entitled to an appraisal by arbitration of the fair value of
the Nonconsenting Limited Partner’s limited partnership units. This arbitration
shall be conducted in Denver, Colorado, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”), excluding the
Procedures for Large, Complex Commercial Disputes, by a single arbitrator
selected by Aimco OP from a panel of AAA arbitrators who are qualified to value
investment interests in commercial real estate. Any action for judicial review
or enforcement of the arbitration award shall be brought in a court of competent
jurisdiction located in Denver, Colorado.
     (b) Within 10 days after the effective date of the Merger, Aimco OP shall
notify each of the Nonconsenting Limited Partners of the consummation of the
Merger, the effective date of the Merger and that appraisal rights are available
for any or all limited partnership units held by Nonconsenting Limited Partners,
and shall include in such notice a copy of this Exhibit A. Such notice shall
include an Election Form pursuant to which Nonconsenting Limited Partners may
elect an appraisal by arbitration of the fair value of their limited partnership
units pursuant to paragraph (a) hereof. Any limited partner who holds limited
partnership units on the effective date of the Merger and who has not consented
to the Merger shall be entitled to receive such notice and may, within 30 days
after the date of mailing of such notice (such 30th day being the “Election
Deadline”), demand from Aimco OP the appraisal of his or her limited partnership
units by making the appropriate election in the Election Form in accordance with
the instructions thereto. Each completed Election Form must be delivered to the
address, and within the time period, specified in the instructions to the
Election Form. If a Nonconsenting Limited Partner fails to properly complete an
Election Form or return it to the correct address within the specified time
period, such Nonconsenting Limited Partner shall be deemed to have elected not
to seek an appraisal of his or her limited partnership units, and will be deemed
to have elected the Cash Consideration.
     (c) At any time prior to the Election Deadline, any Nonconsenting Limited
Partner who has made a demand for appraisal of his or her limited partnership
units shall have the right to withdraw his or her demand for appraisal and to
accept the Cash Consideration payable pursuant to the Merger Agreement.
Nonconsenting Limited Partners who wish to withdraw their demands must do so in
writing delivered to Aimco Properties, L.P., c/o Eagle Rock Proxy Advisors, LLC,
by mail at 12 Commerce Drive, Cranford, New Jersey, 07016, or by fax at
(908) 497-2349. At any time within 20 days after the Election Deadline, any
Nonconsenting Limited Partner who has complied with the requirements of
subsections (a) and (b) hereof, upon written request, shall be entitled to
receive from Aimco OP a statement setting forth the aggregate number of limited
partnership units with respect to which Nonconsenting Limited Partners have made
demands for appraisal and the aggregate number of holders of such limited
partnership units. Such written statement shall be mailed to the Nonconsenting
Limited Partner within 10 days after such Nonconsenting Limited Partner’s
written request for such a statement is received by Aimco OP or within 20 days
after the Election Deadline, whichever is later.
     (d) Upon the submission of any such demand by a Nonconsenting Limited
Partner, Aimco OP shall, within 40 days after the Election Deadline, submit to
the arbitrator a duly verified list containing the names and addresses of all
Nonconsenting Limited Partners who have demanded payment for their limited
partnership units and with whom agreements as to the value of their limited
partnership units have not been reached with Aimco OP. The arbitrator shall give
notice of the time and place fixed for the hearing of such demand by registered
or certified mail to Aimco OP and to the Nonconsenting Limited Partners shown on
the list at the addresses therein stated. The forms

 



--------------------------------------------------------------------------------



 



of the notices shall be approved by the arbitrator, and the costs of the
preparation and mailing thereof shall be borne by Aimco OP.
     (e) At the hearing on such demand, the arbitrator shall determine as to
each of the Nonconsenting Limited Partners whether the Nonconsenting Limited
Partner is entitled to appraisal rights hereunder.
     (f) After determining the Nonconsenting Limited Partners entitled to an
appraisal, the arbitrator shall appraise the limited partners Units, determining
their fair value, as of the date of the Merger, exclusive of any element of
value arising from the accomplishment or expectation of the Merger, together
with interest, if any, to be paid upon the amount determined to be the fair
value. In determining such fair value, the arbitrator shall take into account
all factors relevant to the issue of fair value of the limited partnership
Units, using the legal standard of fair value that would apply if the
Nonconsenting Limited Partner were a stockholder in a corporation entitled to
appraisal rights as a result of a corporate merger under the corporation laws of
the state of Delaware. Unless the arbitrator in his or her discretion determines
otherwise for good cause shown, interest from the effective date of the Merger
through the date of payment of the judgment shall be compounded quarterly and
shall accrue at 5% over the Federal Reserve discount rate (including any
surcharge), as established from time to time during the period between the
effective date of the Merger and the date of payment of the judgment. Upon
application by Aimco OP or by any Nonconsenting Limited Partner entitled to
participate in the appraisal proceeding, the arbitrator may, in his or her
discretion, proceed with the appraisal prior to the final determination of the
Nonconsenting Limited Partners’ entitlement to appraisal rights hereunder. Any
Nonconsenting Limited Partner whose name appears on the list submitted by Aimco
OP pursuant to paragraph (d) hereof may participate fully in all proceedings
until it is finally determined that such Nonconsenting Limited Partner is not
entitled to appraisal rights hereunder.
     (g) The arbitrator shall direct the payment of the fair value of the
limited partnership Units (which will be paid only in cash), together with
interest, if any, by Aimco OP to the Nonconsenting Limited Partners entitled
thereto. Payment shall be so made to each such Nonconsenting Limited Partner
upon the receipt by Aimco OP of the written consent from such Nonconsenting
Limited Partner that, for federal income tax purposes, the issuance of cash for
the limited partnership Units shall be treated as a sale of the limited
partnership Units by the owner and a purchase of such limited partnership Units
by Aimco OP for the cash consideration so paid under the terms of the Merger
Agreement in accordance with the guidelines set forth in Treas. Reg.
Sections 1.708-1(c)(3) and 1.708-1(c)(4) and the release described in
(i) hereof.
     (h) The costs of the proceeding may be determined by the arbitrator and
taxed upon the parties as the arbitrator deems equitable in the circumstances.
Upon application of a Nonconsenting Limited Partner, the arbitrator may order
all or a portion of the expenses incurred by any Nonconsenting Limited Partner
in connection with the appraisal proceeding, including, without limitation,
reasonable attorney’s fees and the fees and expenses of experts, to be charged
pro rata against the value of all the interests entitled to an appraisal.
     (i) Any Nonconsenting Limited Partner who has made a demand for appraisal
of his or her limited partnership Units and who has not withdrawn the demand
before the Election Deadline shall be deemed to have entered into a binding
contract with Aimco OP to accept the fair value awarded by the arbitrator in
exchange for his or her limited partnership Units, plus any interest as provided
herein. The award of fair value, plus any interest, to the Nonconsenting Limited
Partners shall be exclusive of and in lieu of any other right, claim or remedy
under state or federal law that the Nonconsenting Limited Partner may have with
respect to his or her limited partnership Units whether under the Merger
Agreement or otherwise and whether against CPF XIX, CPF XIX GP, Aimco-GP,
Apartment Investment and Management Company, Aimco OP, or any other person or
entity, and the Nonconsenting Limited Partner shall execute and deliver a
release of all other such rights, claims and remedies in exchange for payment of
the award.
     (j) From and after the effective date of the Merger, no Nonconsenting
Limited Partner who has demanded appraisal rights as provided in paragraph
(b) hereof shall be entitled to vote such limited partnership Units for any
purpose or to receive payment of distributions on such interests (except
distributions payable as of a record date prior to the effective date of the
Merger); provided, however, that if such Nonconsenting Limited Partner shall
deliver to Aimco Properties, L.P., c/o Eagle Rock Proxy Advisors, LLC, by mail
at 12 Commerce Drive, Cranford, New Jersey, 07016, or by fax at (908) 497-2349,
a written withdrawal of such Nonconsenting Limited Partner’s demand for an
appraisal and an acceptance of the Cash Consideration payable pursuant to the
Merger Agreement,

 



--------------------------------------------------------------------------------



 



either as provided in paragraph (c) hereof or thereafter with the written
approval of Aimco OP, then the right of such Nonconsenting Limited Partner to an
appraisal shall cease. The appraisal proceeding may also be dismissed as to any
Nonconsenting Limited Partner with the agreement or consent of Aimco OP upon
such terms as the two parties may agree. Except as provided in the two foregoing
sentences, no appraisal proceeding before the arbitrator shall be dismissed as
to any Nonconsenting Limited Partner without the approval of the arbitrator, and
such approval may be conditioned upon such terms as the arbitrator deems just.

 